Citation Nr: 1438504	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  11-01 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1970, including service in the Republic of Vietnam, and his decorations include the Army Commendation medal with "V" device.  His awards and commendations are prima facie evidence that he engaged in combat.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A Travel Board hearing was held in Pittsburgh, Pennsylvania, before the undersigned Veterans Law Judge (VLJ) in March 2011.  A copy of the transcript of that hearing is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in that file reveals that they are either duplicative of the evidence in the VBMS file or are irrelevant to the issue on appeal.  


FINDING OF FACT

The record does not contain competent medical evidence establishing a diagnosis of PTSD based on an in-service traumatic event or stressor; an acquired psychiatric disorder was not documented during service, nor was a psychosis shown within one year of separation from service; and the weight of the competent evidence is against finding a nexus between the post-service diagnosis of any psychiatric disorder and service or any service-connected disability.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by active service, a psychosis may not be presumed to have been and an acquired psychiatric disorder is not proximately due to, the result of or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013). 

In this case, the VCAA duty to notify initially was satisfied by way of a pre-adjudicatory letter the RO sent to the Veteran in March 2009.  This letter informed him of the evidence required to substantiate the claim and of the respective responsibilities in obtaining this supporting evidence, including advising how disability ratings and effective dates are assigned.  

VA also has a duty to assist a veteran in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's STRs, VA medical treatment and examination evidence, and the Veteran's statements and testimony.  

The appellant was afforded the opportunity to testify before a VLJ in March 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2013) requires that the decision review officer or VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ elicited testimony necessary to determine the nature of the appellant's claim regarding entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor have they identified any prejudice in the conduct of the Board hearing.  Indeed, the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2013).  

Moreover, pursuant to the August 2013 remand instructions, the RO scheduled the Veteran for a VA psychiatric examination to assist in identifying any current psychiatric disorders present since active service, and the etiology of any diagnosed psychiatric disorder.  


Service Connection: 

Legal Criteria - In General

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2013).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by a veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2013).  

An Acquired Psychiatric Disorder, to Include PTSD

To establish entitlement to service connection for PTSD there must be: (1) medical evidence diagnosing this condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2013).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2) (2013).

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Additionally, VA regulations provide that psychosis will be presumptively service connected if it manifests to a compensable degree within one year after discharge.  See 38 C.F.R. §§ 3.307, 3.309 (2013).  For these purposes, "psychosis" includes brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  38 C.F.R. § 3.384 (2013).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002 & Supp. 2013).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2013).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Background

The Veteran initially filed a claim for service connection for PTSD in December 2008.  

Service connection is currently in effect for type II diabetes mellitus with erectile dysfunction and hypertension.

Review of the record reflects that the STRs are negative for report of, treatment for, or diagnosis of a psychiatric disorder.  Post service VA records dated from 2001 show treatment for various conditions, to include service-connected diabetes mellitus.  These records document treatment for psychiatric complaints from 2008.  At that time, the Veteran reported nightmares.  He was interested in finding a veteran's support group to attend.  

When examined by VA for treatment purposes in December 2008, the Veteran reported feelings of depression and anxiety.  He had thoughts of suicide (poisoning himself) but did not actually plan on carrying it out.  He denied feelings of hopelessness and said that he had many reasons for living, particularly his grandchildren.  On mental status exam, the Veteran showed good attention and concentration.  His memory and intellect were grossly intact and were estimated to be of at least average capacity.  His speech was fluent, slightly over productive, and of normal rate and volume with normal latency of response.  His thought process was clear, coherent, and goal-directed without evidence of formal thought disorder or psychosis.  He said that he was in a "pretty good" mood.  His affect was euthymic and appropriate.  He denied auditory or visual hallucinations, and there was no evidence of paranoid thought content.  His judgment and insight appeared to be grossly intact, but there were some concerns about his judgment in discussing suicide methods.  The diagnostic impressions included adjustment disorder with depressed mood.  

Subsequently dated treatment records include an April 2009 VA record.  At that time, the diagnosis was again adjustment disorder with depressed mood.  Also when seen by a counselor at the Vet Center in Wheeling, West Virginia, in March 2011, the psychiatric diagnosis continued as adjustment disorder with depressed mood.  Anxiety was also noted.  

Also of record is the report of an October 2011 examination for treatment purposes conducted by a VA clinical psychologist.  The Veteran's symptoms included thoughts of suicide.  He was frustrated with VA in regards to his ongoing attempts to be awarded service connection for PTSD.  He felt that he was lazy in that he preferred to stay home.  He no longer had nightmares.  The Veteran stated that he had a good relationship with his wife and family.  He enjoyed exercising.  On mental status examination, he was alert and correctly oriented to his person, place, situation, and date.  Attention and memory functions were assessed as grossly intact.  His speech was normal in rate, rhythm, and volume.  No delusional material was elicited.  He showed no signs of response to internal stimuli.  No mood disturbances were endorsed or observed.  His affective range remained congruent with his reported thought content and situation.  He denied current suicidal or homicidal ideation or intent.  The final diagnoses included adjustment disorder with depressed mood.  His symptoms were described as mild and related to his frustration with not receiving service connection for PTSD.  

In statements of record (e.g. VA FORM 646 in January 2011) and in his testimony at the hearing in March 2011, the Veteran has argued that the December 2008 VA examination results are inadequate to determine whether he has PTSD of service origin.  He asserts that the examination was primarily a questionnaire which only took about 30 minutes to fill out.  There was no one-on-one with a physician or psychiatrist.  The Board notes that this was not an examination for compensation purposes.

In light of the foregoing, the Board remanded the claim in August 2013 for additional development, to include obtaining any outstanding treatment records and for a contemporaneous VA examination to identify any acquired psychiatric disorders present, to include PTSD.  

Additional VA records dated from 2011 through August 2013 were added to the record subsequent to the Board's remand.  These records reflect treatment for various conditions.  It was noted on multiple occasions that his active conditions include adjustment disorder with depressed mood.  

When examined by VA for compensation purposes in September 2013, the examiner noted that the claims file was reviewed.  Following that review and examination of the Veteran, it was determined that he did not meet the clinical criteria per the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) DSM-IV for a diagnosis of PTSD, nor did he have a mental disorder that conformed to the DSM-IV criteria.  He had exhibited excellent social and occupational functioning since his discharge from the military and had long-term and continuous employment and stable relationships.  

Analysis

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD, as a result of his military service.  Specifically, he has asserted in various statements and in his testimony that the evidence of record demonstrates in-service stressors and a current diagnosis of a psychiatric condition of service origin.  

In light of the absence of a clear diagnosis of PTSD or a medical nexus opinion with regard to any currently diagnosed psychiatric disorder, the Board remanded the claim in 2013 to obtain a medical opinion with regard to the Veteran's claim that he has an acquired psychiatric disorder, to include PTSD, and that any such disorder is related to his service.  As noted, the Veteran was examined in September 2013.  The examiner opined that the Veteran did not meet the criteria for diagnosis of PTSD.  Specifically, while it was found that the Veteran experienced, witnessed or was confronted with an event that involved actual or threatened death or serious injury (while on guard duty, his position was almost overrun) and was adequate to support a diagnosis of PTSD and was related to the Veteran's fear of hostile military or terrorist activity, he did not persistently re-experience the event, there was no persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness, and there were no persistent symptoms of increased arousal.  This finding is corroborated by additional exams of record, all of which found that the Veteran did not meet the criteria for a diagnosis of PTSD.  

Thus, the Board finds that service connection for PTSD is precluded because the evidence does not reflect such a diagnosis; in order for service connection for PTSD to be granted, a current diagnosis of PTSD is required.  38 C.F.R. §§ 3.303, 3.304, 4.125 (2013); Brammer, supra.  To the extent that the Veteran is asserting that he has PTSD, the assertion is not competent or probative as to a diagnosis, as the Veteran is not shown to have the requisite expertise to render a diagnosis of PTSD, which requires specialized mental health training.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms).

The Board further finds that an acquired psychiatric disorder is not related to the Veteran's active duty service.  The STRs are negative for report of, treatment for, or diagnosis of a psychiatric disorder.  Moreover, no psychiatric complaints or symptoms were noted in the years after service until 2008.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 200) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  See also Mense v. Derwinski, 1 Vet. Ap. 354, 356 (1991) (affirming the Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance J. concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder.  

VA treatment records, to include the September 2013 examination, do not provide a medical nexus opinion linking any current psychiatric condition to service.  Thus, service connection for an acquired psychiatric disorder is not warranted on a direct basis.

Based on a review of the evidence, the Board concludes that the probative evidence of record is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder and depression.  In this regard, the Board notes that because there was no evidence of a diagnosis of psychosis within the one year period following service, service connection for an acquired psychiatric disorder on a presumptive basis is not warranted.  The Veteran has testified that psychiatric symptoms began in the early 1990s.  Moreover, because, as discussed above, there is no probative evidence of a nexus between the Veteran's adjustment disorder and depressive disorder, diagnosed more than 35 years after service separation, and active duty service, service connection on a direct basis is not warranted.  There is also no competent evidence that the Veteran has an acquired psychiatric disorder that is proximately due to, the result of, or aggravated by his service-connected diabetes with erectile dysfunction and hypertension.  Therefore, a basis for a grant of secondary service connection has not been presented.

Finally, in addition to the medical evidence of record, the Board has also considered the Veteran's lay statements.  In this regard, the Court has repeatedly held that a veteran is competent to describe symptoms of which he or she has first-hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Court has held that, even where a veteran has asserted a continuity of symptomatology since service, medical evidence is required to establish "a nexus between the continuous symptomatology and the current claimed condition ...."  See, e.g., McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on other grounds sub nom.  McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. App. 117 (1999).  In this case, as discussed above, the claims folder contains no treatment reports demonstrating continuing complaints of an acquired psychiatric disorder until many decades after service.  

Accordingly, the Board concludes that service connection for an acquired psychiatric disorder, to include adjustment disorder with depression, is not warranted.  In arriving at the decision to deny the claim, the Board has considered the applicability of the "benefit of the doubt" rule enunciated in 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013).  However, as there is not an approximate balance of probative evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


